Title: To Benjamin Franklin from Joseph Galloway, 12 October 1771
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend
Trevose Bucks Octr. 12. 1771
By an Express from Philada. I hear that Sparks sails To Morrow, and being unwilling to let slip this Opportunity as I have done too many this Summer by being in the Country, I take up my Pen to inform you that I have your Certificate for £500 Sterling your Salary, and wo’d have remitted you the Money, had any Provision been made for the Payment of it. There being no Governor at the last Meeting of the House this cou’d not be done. In January I imagine Provision will be made for the Public Debts, when I shall remit it.
The Express waiting I have only Time to assure you that you shall hear fully from me in a few Days and that I am unalterably your very Sincere and Affectionate Friend
J. Galloway
